Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba (US 2020/0303780).
Regarding claim 1, Baba discloses an all solid battery comprising: 
a multilayer chip (Fig. 2) in which each of a plurality of solid electrolyte layers including solid electrolyte (see multiple electrolyte layers 13a in Fig. 2 and see paragraph 26 which discloses as such) and each of a plurality of internal electrodes (11a and 12a) including an electrode active material (paragraph 41) are alternately stacked (as depicted in Fig. 2), the multilayer chip having a rectangular parallelepiped shape (as depicted in Figs. 2 and 4), the plurality of internal electrodes being alternately exposed to two side faces of the multilayer chip other than two end faces of a stacking direction of the multilayer chip (as illustrated, electrolyte layers and internal electrode layers are alternating); and 
a pair of external electrodes (14a, 15a) that contacts the two side faces and include solid electrolyte (see paragraph 48 which discloses the presence of a solid electrolyte in the external electrodes).
Regarding claim 4, Baba further discloses the pair of external electrodes include a carbon material, a metal material or an alloy material, as a conductive auxiliary material (see paragraph 48 which discloses several metal materials).

Allowable Subject Matter
Claims 2, 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Baba, discloses the presence of a solid electrolyte in the external electrodes.  However, the prior art neither teaches nor suggests embodiments where the external electrodes contain a solid electrolyte with a nasicon structure, the same solid electrolyte as the solid electrolyte layers or a metal component element that gradually decreases in concentration from inside the multilayer chip to the inside of an external electrode.

Relevant Prior Art
WO 2020184652 - Discloses external electrodes oriented on a side surface of a stack of alternating electrodes
US 2022/0029169 - Discloses alternating electrodes with side faces of the electrodes contacting external electrodes (60, 70)
US 2021/0367270 - Discloses a stacked electrode body with two external electrodes on either side of the stack
US 2009/0226705 - Discloses external electrodes (8, 9) on the end faces of a stack of electrodes (3, 4) and teaches a conductive coating (10,33) on the external electrodes

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725